Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10, filed July 7, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references to be used in combination with previously cited references.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iida, et al. US 2010/0324765 A1, in view of Macneille, et al., US 2008/0275644 A1.
As per Claim 1, Iida teaches a route guide apparatus (¶¶ 60-62) for an electric vehicle (¶ 59), the route guide apparatus comprising: 
a sensor detecting an ambient temperature of the electric vehicle (¶ 65; outside air temperature sensor 49 of Figure 2); 
a battery manager monitoring a battery temperature (¶ 102; battery temperature sensor 47 of Figure 2); and 
a processor (¶ 70; CPU 180 of Figure 3) performing a route guide by predicting battery power on a basis of at least one of a detected ambient temperature or a monitored battery temperature when searching for a traveling route among at least one route to a destination of the electric vehicle (¶ 64), and by selecting, as the traveling route, a route which represents a least total cost of battery consumption energy among the at least one route (¶ 4) based on a predicted battery power among the at least one route.
Iida does not expressly teach that the processor excludes a non-travelable road section under the predicted battery power when selecting the route.  Macneille, teach that the processor excludes a non-travelable road section under the predicted battery power when selecting the route (¶¶ 53-54; based on longer travel time and battery life).  It would have been obvious to a person of skill in the art, at the time of the invention, to combine the route guide apparatus with the route metric measuring apparatus of Macneille, in order to make the route more power efficient and reduce the risk of driver error.
As per Claim 2, Iida teaches that the processor searches for the at least one route to the destination based on map data, and obtains road information related to each link included in the at least one route which is found by the processor (¶¶ 52, 70).
As per Claim 3, Iida teaches that the predicted battery power includes available battery power and the processor predicts the available battery power before traveling on each link of the at least one route, based on the monitored battery temperature (¶ 105) and a state of charge (SOC) obtained through the battery manager (¶¶ 83-84).

As per Claim 5, Iida teaches that the road information related to the each link includes at least one of an average vehicle speed, a traveling time of the electric vehicle, a traveling distance of the electric vehicle, a gradient of the each link, or a curvature of the each link (¶ 63).
As per Claim 6, Iida teaches that the processor determines a battery power cost of the each link based on the required battery power and the available battery power (¶¶ 53-54).
As per Claim 7, Iida teaches that the processor determines when traveling of the electric vehicle is possible on the each link, based on the battery power cost of the each link (¶¶ 58-59).
As per Claim 8, Iida teaches that the processor determines a total cost of the battery consumption energy, based on the battery power cost of the each link (¶¶ 53-54, 83-84).
As per Claim 9, Iida the sensor includes: an ambient temperature sensor mounted in the electric vehicle (¶ 65; outside air temperature sensor 49 of Figure 2).
As per Claim 10, Iida teaches a route guide method for an electric vehicle (¶¶ 60-62), the route guide method comprising: 
detecting an ambient temperature and a battery temperature of the electric vehicle when searching (¶ 65; with outside air temperature sensor 49 of Figure 2), by a processor, for a traveling route to a destination of the electric vehicle among at least one route (¶¶ 70, 74; CPU 180 of Figure 3); 
predicting, by the processor, battery power on a basis of at least one of a detected ambient temperature or a detected battery temperature (¶ 66); and 
performing, by the processor, a route guide by selecting, as the traveling route, a route representing a least total cost of battery consumption energy among the at least one route on a basis of a predicted battery power (¶¶ 60-63).  
Iida does not expressly teach that the processor excludes a non-travelable road section under the predicted battery power when selecting the route.  Macneille, et al., US 2008/0275644 A1, teaches that the processor excludes a non-travelable road section under the predicted battery power when selecting the route (¶¶ 53-54; based on longer travel time and battery life).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 11, Iida further teaches: after the detecting of the ambient temperature and the battery temperature, searching, by the processor, for the at least one route to the destination based on map data and obtaining road information related to each link included in the at least one route which is found by the processor (¶¶ 52, 70).
As per Claim 12, Iida teaches that the predicting of the battery power includes: 
predicting a battery state in traveling of the electric vehicle on the each link by use of the road information related to the each link (¶¶ 53-54), the detected ambient temperature (¶ 65), the detected battery temperature (¶ 102), and a state of charge (SOC) (¶¶ 83-84); and 
predicting available battery power before traveling of the electric vehicle on the each link, based on a predicted battery state, wherein the predicted battery power includes the available battery power (¶¶ 53-54).
As per Claim 13, Iida teaches that the predicting of the battery state includes: determining the predicted battery temperature and the predicted SOC in traveling of the electric vehicle on the each link by predicting an average current and energy consumption (¶¶ 84-85) in traveling based on the road information related to the each link (¶ 63).

As per Claim 15, Iida teaches that the predicting of the available battery power includes: estimating the available battery power before traveling of the electric vehicle on the each link (¶ 66), based on the predicted battery temperature and the predicted SOC, which are determined, in traveling of the electric vehicle on the each link (¶¶ 64-65).
As per Claim 16, Iida teaches, after predicting of the available battery power, excluding a non-travelable link among the at least one route based on a difference between the required battery power and the available battery power (¶¶ 93; as “re-search is requested”).
As per Claim 17, Iida teaches after predicting of the available battery power, determining, as a non-travelable area, a link having the required battery power greater than the available battery power among links included in the at least one route (¶¶ 63; based on “environment surrounding a road, inclination, the presence/absence of a curve, the presence/absence of a traffic light, and the like”). 
As per Claim 18, Iida teaches that after predicting of the available battery power, determining when a difference between the required battery power and the available battery power in the each link is not equal to zero, and determining, as a travelable area, a link in which the difference between the required battery power and the available battery power is lower than a predetermined value, among links included in the at least one route, when the difference between the required battery power and the available battery power in the each link is determined to be not equal to zero (¶¶ 82-83, as illustrated in Figures 6 and 7).
As per Claim 19, Iida teaches, after predicting of the available battery power, displaying, by the processor, the non-travelable area on a display screen (¶¶ 91-92).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908.  The examiner can normally be reached on Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ATUL TRIVEDI
Primary Examiner




/ATUL TRIVEDI/Primary Examiner, Art Unit 3661